Roan, J.
1. Where the answer of a justice of the peace to a writ of certiorari is not a proper answer, a motion should be made, in due time, to have the answer perfected. Fain v. Shy, 115 Ga. 765 (42 S. E. 94) ; Tyner v. Leake, 117 Ga. 990 (44 S. E. 812).
2. Where the plaintiff in certiorari fails to make in due time a proper motion to have the answer perfected, he is guilty of laches, and can not be heard to complain because, from the answer of the justice as filed, the judge of 'the superior court can not arrive at a proper determination of the errors complained of, and dismisses the certiorari because of the improper answer and the lack of effort on the part of the complaining-party to secure a proper one. See the cases cited above, and also Toole v. Geer, 12 Ga. App. 410 (77 S. E. 368), and Sutton v. State, 120 Ga. 866 (48 S. E. 342). Judgment affirmed.